      Case 2:19-cr-00241-JAD-NJK Document 41
                                          42 Filed 10/23/20
                                                   10/26/20 Page 1 of 2



 1   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
 2
     CHESNOFF & SCHONFELD
 3   520 South Fourth Street
     Las Vegas, Nevada 89101
 4   Telephone: (702)384-5563
     Attorneys for Defendant, BARBARA FORBES
 5
 6                     UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 7                                   ******
     UNITED STATES OF AMERICA          )
 8
                                       )
 9                  Plaintiff,         )
                                       )
10   v.                                )    2:19-cr-241-JAD-NJK
                                       )
11
     BARBARA FORBES,                   )    STIPULATION AND ORDER TO
12                                     )    TRAVEL
                    Defendant,         )
13                                     )
14
            IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
15
     TRUTANICH, United States Attorney, by JAMIE MICKELSON, Assistant United States
16
     Attorney, and RICHARD A. SCHONFELD, ESQ., attorney for Defendant, BARBARA
17
     FORBES, that Defendant Barbara Forbes be permitted to travel to Ohio from approximately
18
     November 24, 2020 through November 29, 2020 to visit with her family (2 brothers and 2 sisters)
19
20   for the Thanksgiving holiday.

21          DATED this 23 day of October, 2020.

22   UNITED STATES ATTORNEY                              CHESNOFF & SCHONFELD
23    /s/ Jamie Mickelson                                 /s/ Richard A. Schonfeld
24   JAMIE MICKELSON, AUSA                               RICHARD A. SCHONFELD, ESQ.
     501 Las Vegas Blvd S                                Nevada Bar No. 6815
25   Suite 1100                                          520 South Fourth Street
     Las Vegas, Nevada 89101                             Las Vegas, Nevada 89101
26   Attorney for Plaintiff                              Attorney for Defendant
27
28                                                 1
      Case 2:19-cr-00241-JAD-NJK Document 42
                                          41 Filed 10/26/20
                                                   10/23/20 Page 2 of 2



 1                                              ORDER
 2
            Based upon the foregoing stipulation, and with good cause appearing:
 3
            IT IS HEREBY ORDERED that Defendant Barbara Forbes be permitted to travel to
 4
     Ohio from November 24, 2020 through November 29, 2020, for the purpose of visiting her family
 5
 6   (2 brothers and 2 sisters) for the Thanksgiving holiday.

 7          IT IS SO ORDERED.
 8
            DATED this 26th day of October, 2020.
 9
10                                           UNITED STATES DISTRICT COURT JUDGE
11
12   Respectfully Submitted:
13   /s/ Richard A. Schonfeld
14   RICHARD A. SCHONFELD, ESQ.

15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  2
